                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MABLE S. JONES,                                     CIVIL ACTION
         Plaintiff,

       v.                                           No. 19-1277

SCHINDLER ELEVATOR CO., et al.,
        Defendants.

                                      ORDER

       AND NOW, this 17th day of December 2019, upon consideration of

Defendants' Motion for Summary Judgment (ECF No. 46), Plaintiffs Response

(ECF No. 58), and Defendants' Reply (ECF No. 59), and in accordance with the

accompanying memorandum, it is hereby ORDERED that Defendants' Motion for

Summary Judgment (ECF No. 46) is GRANTED.

       All matters having been disposed of, the Clerk of Court is directed to close

this case.



                                              BY THE COURT:
